United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1178
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  David Lee Ardrey

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                          Submitted: November 21, 2013
                             Filed: January 16, 2014
                                 ____________

Before BENTON, BEAM, and SHEPHERD, Circuit Judges.
                           ____________

BEAM, Circuit Judge.

      David Lee Ardrey appeals after a jury found him guilty of the charge of felon
in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(e), and
possession of an unregistered firearm in violation of 26 U.S.C. § 5861(d). The
district court1 sentenced Ardrey to concurrent sentences of 262 months'
imprisonment. Ardrey's sole argument on appeal is that the district court erred in
refusing to give an entrapment instruction to the jury. We affirm.

I.    BACKGROUND

      In June 2011, Lauren Breedlove faced significant drug charges. In an effort to
reduce her potential punishment, Breedlove's fiancé (now husband), Lane Phillips,
contacted the local police department and offered to provide information relating to
criminal activity. Phillips told an officer that he would be driving into Sturgeon,
Missouri, at a specific time, accompanied by Ardrey, a parole violator who had
outstanding arrest warrants. Phillips offered to assist the officers in apprehending
Ardrey, in exchange for a possible benefit for Phillips' fiancé, Breedlove.

       Local officers coordinated a plan and requested assistance from the county
sheriff's department. An officer instructed Phillips to drive into Sturgeon, Missouri,
and to display his front license plate on his dashboard so that a traffic stop could be
made. All went as planned. At the time of the stop Ardrey was seated in the front
passenger seat of the vehicle and Breedlove was in the back. Officers approached the
vehicle and removed Phillips, the driver, because he did not have proper
identification. A second officer asked Ardrey for identification and Ardrey provided
a false ID card, which the officer ran, and learned belonged to a deceased man. When
asked for his real name, Ardrey attempted to forcefully push past them. Officers
handcuffed Ardrey, recovered a knife from his waistband, and placed him in a patrol
car. But his resistence did not end there. With Phillips' consent, officers began to
search the car. During this time, Ardrey kicked out the passenger window of the
police vehicle and tried to escape. Now subdued with leg restraints, Ardrey stated to


      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.

                                         -2-
the officers that there were items in the car that did not belong to the other
passengers. According to testimony, Ardrey stated that there was a gun in his bag and
that he wanted to take responsibility for any charges related to the gun.

       Officers recovered a loaded .410 shotgun from a duffel bag on the floorboard
of the front passenger side of the car where Ardrey had been seated. Rounds of
ammunition were taped to the butt of the gun and several others were inside the bag.
Also recovered from the duffel bag was a drawstring bag with holes cut out of it to
make a mask. An officer testified that Ardrey explained that he possessed the mask
to "make money." Phillips testified that the entire ride occurred because Ardrey had
called Phillips asking for a ride to Moberly, Missouri, because he was going to hop
a train and rob a bank.

       At trial, Ardrey's counsel sought an entrapment instruction. It is Ardrey's claim
that he has never used a gun and had no intent to possess a gun in this case.
According to Ardrey, what actually happened was that as Phillips' car was being
pulled over, Phillips reached below his seat, pulled out a gun and handed it to Ardrey,
asking Ardrey to "take the weight for it," which Ardrey further testified meant to
"take the blame for this for Lauren because if you don't, she's going down."

       At trial Ardrey pointed out that although he had multiple past convictions, none
of them involved guns. Ardrey additionally introduced the testimony of Tricia Reed,
his girlfriend as well as Breedlove's mother, who had seen Ardrey off the morning of
this particular trip, and testified that Ardrey did not have a gun. The district court
denied Ardrey's entrapment defense instruction. The jury convicted Ardrey of all
charges and the district court sentenced him to 262 months' imprisonment, the low
end of the Guidelines range. This appeal followed.




                                          -3-
II.   DISCUSSION

       This court reviews "the district court's denial of a proffered legal defense de
novo." United States v. Young, 613 F.3d 735, 743 (8th Cir. 2010). "'To the extent
that the district court's legal conclusion regarding whether [Ardrey's] defense theory
accurately reflected the law was based on factual findings, we review for clear error.'"
United States v. Chase, 717 F.3d 651, 653 (8th Cir. 2013) (quoting Young, 613 F.3d
at 743)).

       "Entrapment is an affirmative defense that requires a defendant to present
evidence that a government agent 'implant[ed] in an innocent person's mind the
disposition to commit a criminal act.'" United States v. Havlik, 710 F.3d 818, 823 (8th
Cir. 2013) (alteration in original) (quoting Jacobson v. United States, 503 U.S. 540,
548 (1992)). "[A] valid entrapment defense has two related elements: government
inducement of the crime, and a lack of predisposition on the part of the defendant to
engage in the criminal conduct." Mathews v. United States, 485 U.S. 58, 63 (1988).
Only if there is sufficient evidence from which a reasonable jury could find
entrapment is the instruction warranted. Id. at 62. Here, the district court properly
held that there was insufficient evidence for a reasonable jury to find entrapment.

       First, even assuming Ardrey's claim that Phillips handed him the firearm at the
scene of the stop and asked Ardrey to take the blame for its possession, Ardrey failed
to establish that there was government inducement of this crime. "Inducement exists
when the government 'implanted the criminal design' in the defendant's mind."
Young, 613 F.3d at 747 (quoting United States v. Eldeeb, 20 F.3d 841, 843 (8th Cir.
1994)). Here, while the government certainly agreed to coordinate the traffic stop
with Phillips, it did so only to effectuate the arrest of Ardrey on outstanding warrants.
Phillips was not acting as an agent of the government when he allegedly induced
Ardrey to take the blame for the gun. Even if Phillips did transfer the weapon to



                                          -4-
Ardrey, he did it on his own volition and to further his own purpose, not as someone
who was acting as a government agent.

        Because Ardrey is unable to establish that there was any government
involvement or inducement relevant to the instant charge, we need not discuss
whether Ardrey was predisposed to engage in the relevant conduct. The failure of the
first element defeats the entrapment instruction altogether. See id. at 746-47.

III.   CONCLUSION

       Accordingly, we affirm the district court's denial of Ardrey's request to instruct
the jury on an entrapment defense.
                      ______________________________




                                          -5-